DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/017,271 filed 09/10/2020, claims no priority.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement filed 02/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Non-patent literature number 1, “Ueber kapillare Leitung des Wasser sim Boden” was not considered as not explanation of relevance has been provided and the reference is not in the English language.  Examiner respectfully requests a copy translated in the English language. 

Claim Objections
Claims 12 and 19 are objected to because of the following informalities:

Regarding claim 12 and 19:  Applicant uses the phrase “the particle are a porous powder” (claim 12 line 6, claim 19 line 5).  Examiner believes this is a typographical error and the phrase should read “the particle is a porous powder” or “the particles are a porous powder.”  However, it could be a different concept intended by the applicant.  Explanations are requested.
	Applicant uses the phrase “an average apparent flow speed ua” (claim 12 line 9-10, claim 19 line 8-9).  Examiner believes this is a typographical error and the phrase should read “an average apparent flow speed ua.”  However, it could be a different concept intended by the applicant.  Explanations are requested.  
	Applicant uses the phrase “a lamellar flow” (claim 12 line 11, claim 19 line 10).  Examiner believes Applicant intended to claim “a laminar flow.”  However, it could be a different concept intended by the applicant.  Explanations are requested.  
	Applicant uses the phrase “is a tortuosity factor.” (claim 12 line 13, claim 19 line 12).  Examiner believes this is a typographical error and the period at the end of the phrase should be replaced with a semi-colon.
	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Independent claim 1: Applicant uses the phrase “the air flow value in combination with the pressure differential value” (line 11-12).  Examiner is not clear as to the intended meaning of “the pressure differential value.”  Applicant claims “a pressure differential between the second pressurized airflow signal and a third pressurized airflow signal” in line 2-3 of claim 2.  Examiner will interpret “the pressure differential value” of claim 1 as the “pressure differential” as claimed in claim 2.  However, it could be a different concept intended by the applicant.  Explanations are requested. 

Regarding claims 2-12:  claims 2-12 are rejected under 112(b) as they depend from independent claim 1.  
 
Regarding claim 3:  Applicant uses the phrase “the third pressurized airflow signal” which lacks an antecedent basis as “a third pressurized airflow signal” is claimed in claim 2 and claim 3 is dependent on claim 1.

Regarding claim 10:  Applicant uses the phrase “the pressure differential transducer” (line 2-3) which lacks an antecedent basis as “a pressure transducer for determining a pressure differential” is claimed in claim 2 and claim 10 is dependent on claim 1.

Regarding claim 11: claim 11 is rejected under 112 (b) as it depends from claim 10.

Regarding claim 16:  Applicant uses the phrase “the third pressurized airflow signal comprises a 50g/cm2 airflow output entering the sample material holder” (line 1 and 2).  
Examiner is unclear as to how “the third pressurized airflow signal comprises a 50g/cm2 airflow output entering the sample material holder” when “a third pressurized airflow signal exiting the sample material holder” is claimed in claim 13 line 11-12.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Pat. No. 3,457,791 in view of Dubrow et al., “Determination of Specific Surface of Sieve-Size Powders” downloaded from https://pubs.acs.org/doi/pdf/10.1021/ac60098a040 and as evidenced by Ingle, “The Functionality and Design of Mass Air Flow Sensors,” downloaded from https://www.azosensors.com/article.aspx?ArticleID=1746.  

Regarding Independent claim 1:
	A system for determining particle size of a quantity of a sample material contained in a sample material holder, where the sample material is made up a plurality of the particles (Johnson, Abstract, col 2, line 45-60), the system comprising: 
	Johnson does not teach:
	a pressure regulating subsystem for receiving a first pressurized airflow signal and regulating the first pressurized airflow signal to a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal, the second pressurized airflow signal configured to be input to a first end of the sample material holder;
	Dubrow teaches:
	a pressure regulating subsystem for receiving a first pressurized airflow signal and regulating the first pressurized airflow signal to a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal, the second pressurized airflow signal configured to be input to a first end of the sample material holder (Dubrow, 2nd page, 1st col, 1st paragraph:  Dubrow teaches a “Air is introduced into the apparatus through a reducing valve at approximately 2-pound gage pressure” (2nd page, 1st col, 1st paragraph) disclosing “a first pressurized airflow signal” and a “standpipe, filled with water, serves to fix the pressure of the air at the point of introduction to the sample.  The excess pressure is released as bubbles escaping through the water” (2nd page, 1st col, 1st paragraph) disclosing “a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal” and “the second pressurized airflow signal configured to be input to a first end of the sample material holder”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including the using a first pressurized and second pressurized airflow as disclosed by Dubrow in order to provide an air permeability test with improved accuracy and precision (Dubrow, Abstract).
	Johnson teaches:	
	a mass airflow transducer for determining a flow rate representing an air flow value entering the sample material holder (Johnson, col 5, line 39-58:  Johnson teaches “Conveniently the flow meter 114 may be of the heat transfer type” thereby disclosing a “mass airflow transducer” as mass air flow meters work on the principle that transferred heat is proportional to the mass of the air traveling over the heat source as evidenced by Ingle (2nd page 2nd paragraph)); 
	[a control module] for using the air flow value in combination with the pressure differential value and mathematically determining a dimension of the particles making up the sample material (Johnson, Abstract, col 1 line 49-col 2 line 28:  Johnson teaches “permeability tests are based on the following mathematical relationship known as the Kozeny-Carman equation” (col 1 line 49-55) where “µ, K, L, ρ, and ε are constant” leaving “the surface area S a direct function of the differential pressure and the gas flow velocity which the testing instrument is designed to measure” (col 2 line 7-10) where the surface area “may be converted to actual particle size after the instrument has been calibrated in a known manner” (col 2 line 25-28)). 
	Johnson fails to explicitly disclose the use of a control module for performing the calculations.  However, it would have been obvious to use a modern general purpose computer to perform the calculation of Johnson because modern general purpose computers are well known to be effective in evaluating such types of mathematical algorithms.

Regarding claim 2 Johnson teaches:
	comprising a pressure transducer for determining a pressure differential between the second pressurized airflow signal and a third pressurized airflow signal exiting the sample material holder (Johnson col 2 line 14-28:  Johnson teaches “a constant gas flow through the sample may be established and the pressure differential across the sample measured” (col 2 line 21-23) disclosing “determining a pressure differential between the second pressurized airflow signal and a third pressurized airflow signal exiting the sample material holder”).
 
Regarding claim 3 Johnson does not teach:
	a [mass] airflow sensor for sensing a total [mass] airflow associated with the third pressurized airflow signal.  
	Dubrow teaches:
	a [mass] airflow sensor for sensing a total [mass] airflow associated with the third pressurized airflow signal  (Dubrow, fig 3, 2nd page, 1st col, 1st paragraph:  Dubrow teaches “The air resistance tube is a fritted-glass diffusion tube for which the rate of air passing through it has been determined by means of a wet-test meter.  The manometer and the resistance formed by the air resistance tube together constitute a flowmeter” (2nd page, 1st col, 1st paragraph) thereby disclosing the “airflow associated with the third pressurized airflow signal”).
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including the airflow as disclosed by Dubrow in order to provide an air permeability test with improved accuracy and precision (Dubrow, Abstract).
	Johnson teaches:
	a [mass] airflow sensor (Johnson, col 5, line 39-58:  Johnson teaches “Conveniently the flow meter 114 may be of the heat transfer type” thereby disclosing a “mass airflow transducer” as mass air flow meters work on the principle that transferred heat is proportional to the mass of the air traveling over the heat source as evidenced by Ingle (2nd page 2nd paragraph).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dubrow as applied to claim1 above, and further in view of Elberson, U.S. Pat No. 6,874,404.

Regarding claim 4 Johnson does not teach:
	the pressure regulating subsystem includes a manual pressure regulator for receiving the first pressurized airflow signal and regulating the first pressurized airflow signal down to a lesser pressure level.  
	Elberson teaches:
	the pressure regulating subsystem includes a manual pressure regulator for receiving the first pressurized airflow signal and regulating the first pressurized airflow signal down to a lesser pressure level (Elberson, fig 1, fig 2, col 6 line 23-55, col 7 line 61-col 8 line 18:  Elberson teaches regulating the pressure by adjusting the air flow rate (col 8 line 4-18).  The air flow rate is manually adjusted by “rotating a manual adjusting know 34” by either tightened the knob to reduce the air flow or “untightening the knob 34” to increase the flow rate (col 6 line 49-55) thereby disclosing “a manual pressure regulator for receiving the first pressurized airflow signal and regulating the first pressurized airflow signal down to a lesser pressure level” as the pressure is dependent on the air flow rate (col 8 line 14-18).
	   It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including adjusting the pressure as disclosed by Elberson in order to have control over the pressure in the system.  

Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dubrow and Elberson as applied to claim 4 above, and further in view of Chandler et al., U.S. Pat No. 4,864,845.

Regarding claim 5 Johnson does not teach:
	the pressure regulating subsystem additionally includes a pressure switch to check the presence of sufficient pressure in the system and a proportioning air valve to protect downstream components that is sent a signal to open when one is received from the pressure switch
	Chandler teaches:
	the pressure regulating subsystem additionally includes a pressure switch to check the presence of sufficient pressure in the system and a proportioning air valve to protect downstream components that is sent a signal to open when one is received from the pressure switch (Chandler, fig 2, col 5 line 48-65:  Chandler teaches “to prevent damage to the sensors 48 during over pressure conditions, there are provided respective 3-way valves 49 to selectively remove the pressure sensors 48 from the gas supply and also to equalize the pressure across the pressure sensors” (col 5 line 48-52) and “pressure relief valves 50 to prevent an excessive pressure from being applied across each of the pressure sensors 48” (col 5 line 60-65) disclosing “a pressure switch” and an “air valve” designed to “protect downstream components that is sent a signal to open when one is received from the pressure switch”).  
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including protecting downstream components as disclosed by Chandler in order to prevent damage to components of the system.  

Regarding claim 6 Johnson does not teach:
	the control module includes a controller and an Input/Output (1/O) subsystem in communication with the controller the control module includes a controller and an Input/Output (1/O) subsystem in communication with the controller.
	Chandler teaches:
	the control module includes a controller and an Input/Output (1/O) subsystem in communication with the controller (Chandler, fig 2:  Fig 2 depicts an “Instrument Control Unit” 54 which receives input and output from different components in addition to outputting the information to “microprocessor” 23).  
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson to use a modern general purpose computer with a control unit and input/output system because general purpose computer systems are well known to collect and manipulate data.  

Regarding claim 10 Johnson does not teach:
	comprising an enclosure forming a housing for containing the pressure regulator subsystem, the pressure differential transducer and the control module.  
	Chandler teaches:
	comprising an enclosure forming a housing for containing the pressure regulator subsystem, the pressure differential transducer and the control module (Chandler, Fig 1, col 4 line 31-48:  Chandler teaches “The mass flow controllers and the pressure sensors are enclosed within a protective instrument box 40 which mates with a weather-tight cover (not shown) which fits over the front control panel 41” (col 4 line 37-39).
	    It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including an enclosure as disclosed by Chandler  in order to protect the system and reduce unwanted external stimuli.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dubrow, Elberson and Chandler as applied to claim 6 and 1 above respectively, and further in view of Lucas et al., U.S. Pug. No. 2017/0038782 A1. 
	
Regarding claim 7 Johnson does not teach:
	the control module contains an interface that establishes a connection with an external computer for communication between the control module and Control/UI software.  
	Lucas teaches:
	the control module contains an interface that establishes a connection with an external computer for communication between the control module and Control/UI software (Lucas, fig 3, ¶ 0035:  Lucas teaches “although memory 326 is illustrated as being located in computing device 322, embodiments of the present disclosure are not so limited.  For example, memory 326 can also be located internal to another computing resource (e.g., enabling computer readable instructions to be downloaded over the Internet or another wired or wireless connection” 
(¶ 0035) where “computer readable instructions” reads on “Control/IU Software” and “downloaded over the Internet or another wired or wireless connection” (¶ 0035) discloses “an external computer for communication between the control module and Control/UI software”).    
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including in the architecture of the system a connection to an external computer in order to provide a system that can easily be extended to places where wires and cables are not accessible.  

Regarding claim 8 Johnson does not teach:
	the control module further comprises an analog output and an analog input. 
	Lucas teaches:
	the control module further comprises an analog output and an analog input (Lucas, fig 1, fig 3, ¶ 0021, ¶ 0032-¶ 0033, ¶ 0037:  Lucas teaches “Fig 3 illustrates a system 320 including operating analog/digital input architecture having programmable analog output mode in accordance with one or more embodiments of the present disclosure” (¶ 0032) where “apparatus 300 may be analogous to the apparatus 100” (of fig 1) (¶ 0037) where “apparatus 100 can be a controller” (¶ 0021) thereby disclosing “the control module further comprises an analog output and an analog input”). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including in the architecture of the system, analog input and outputs as analog signals provide a more accurate representation of a physical phenomena.  

Regarding claim 9 Johnson does not teach:
	the control module is configured to communicate with an external computer.  
	Lucas teaches:
	the control module is configured to communicate with an external computer (Lucas, fig 1, fig 3, ¶ 0021, ¶ 0037:  Lucas teaches “The computing device 322 can be remote with respect to the apparatus 300” (¶ 0037) disclosing “the control module is configured to communicate with an external computer” where “apparatus 300 may be analogous to the apparatus 100” (of fig 1) (¶ 0037) where “apparatus 100 can be a controller” (¶ 0021)).  
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including in the architecture of the system a connection to an external computer in order to provide a system that can easily be extended to places where wires and cables are not accessible.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dubrow and Chandler as applied to claim 10 above, and further in view of Bradford et al., U.S. Pub. No. 2006/0108003 A1.

Regarding claim 11 Johnson does not teach:
	the housing further contains a first [mass] airflow transducer and a [mass] airflow sensor, and wherein the [mass] airflow transducer measures the flow rate into the sample material holder and the [mass] airflow sensor measures the flow rate leaving the sample material holder.  
	Bradford teaches:
	the housing further contains a first [mass] airflow transducer and a [mass] airflow sensor, and wherein the [mass] airflow transducer measures the flow rate into the sample material holder and the [mass] airflow sensor measures the flow rate leaving the sample material holder (Bradford, Abstract, fig 3, ¶ 0021-¶ 0022:  Bradford teaches “A fluid leakage monitoring method and system comprising an electronic control, a sensor to monitor fluid inflow to a point of use, a sensor to monitor fluid outflow from a point of use, and a shut off valve” (Abstract) where “point of use” discloses “the sample material holder”).
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including two air flow sensors as disclosed by Bradford in order to provide a system that indicates when abnormalities between the input flow and the output flow are indicated.  
	Johnson teaches:
	“mass flow sensor” (see claim 1 above).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dubrow as applied to claim 1 above, and further in view of Gee et al., “In-situ monitoring of flow-permeable surface area of high explosive powder using small sample masses,” downloaded from https://www.osti.gov/pages/servlets/purl/1266674 and evidenced by EngineeringClicks, “Laminar Flow,” downloaded from https://www.engineeringclicks.com/laminar-flow/. 

Regarding claim 12 Johnson teaches:
	the system further includes control/UI software (Johnson teaches “both a method and apparatus, which retains the operational advantages of known permeability techniques while being well adapted to automated operation” (col 2 line 38-45)).
	Johnson fails to explicitly disclose the use of a control/UI software for performing the calculations.  However, it would have been obvious to use a modern general purpose computer which inherently uses software to perform the calculation of Johnson because modern general purpose computers are well known to be effective in evaluating such types of mathematical algorithms.
	then air flows through the sample with an average apparent flow speed ua given by ua = Q/A, where Q is the volume rate of flow; and wherein ua is small enough to ensure a lamellar flow (Johnson, col 7 line 11-31:  Johnson teaches the “fixed pressure differential should be such that the air flow through the compacted sample is laminar” (col 7 line 22-24) where “air flow” discloses “average apparent flow speed.”  The specification states in ¶ 0008 that a “lamellar flow” has a “low Reynold’s number and not turbulence.”  Laminar flow is fluid flow with a low Reynolds number and is “streamline” flow, where the flow lines are parallel to each other, they do not cross each other therefore there is not turbulence (Engineering Clicks, § What is Laminar Flow? 1st page, and § Reynolds Number, 2nd page).  Examiner has interpreted “lamellar flow” as “laminar flow”).
	Eq. (1) for a specific surface area (SSA), defined as a ratio S/M (where sample mass 
M = ρsVs ), which is defined as a Carman-Kozeny (CK) equation:
		
    PNG
    media_image1.png
    45
    402
    media_image1.png
    Greyscale
and wherein In eq. (2), ko is a "tunnel shape" factor, and wherein ρs is the mass- density of the solid powder with zero porosity (Johnson teaches “permeability tests are based on the following mathematical relationship known as the Kozeny-Carman equation:                          
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            e
                                        
                                    
                                
                                
                                    μ
                                    v
                                    K
                                    ρ
                                
                            
                             
                            
                                
                                    ∆
                                    p
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        
                                            ε
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    ε
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     where S= surface area, ge = gravitational constant, µ= fluid viscosity, K = shape factor of the sample, L = length of sample, ε = porosity of sample, percentage volume of voids per unit total volume, p = fluid pressure differential across the sample, v = fluid velocity through the sample. ρ = density of sample material” (col 1 line 49-67) and “time, pressure or flow measurements are indications of surface area and may be converted to actual particle size after the instrument has been calibrated in a known manner” (col 2 line 25-28)).
	Johnson does not teach:
	control/UI software is configured to use the following equations in mathematically determining the dimension of the particles making up the sample material:
		
    PNG
    media_image2.png
    77
    631
    media_image2.png
    Greyscale
	wherein the particle are a porous powder packed in a cylindrical geometry of length L and cross-sectional area A at a porosity level ε, and wherein the pressure differential is represented by pressure drop                         
                            ∆
                            p
                        
                     across the sample material, then air flows through the sample with an average apparent flow speed ua given by ua = Q/A, where Q is the volume rate of flow; and wherein ua is small enough to ensure a lamellar flow where S is the total surface area of powder, Vs = (1 - ε)LA is the volume occupied by the solid powder, η the dynamic viscosity of air, and k1 is a tortuosity factor.  	
	a "spherical diameter" (dCK) of the sample, inversely proportional to SSA, is defined as follows: 
		
    PNG
    media_image3.png
    79
    640
    media_image3.png
    Greyscale
[AltContent: rect]	Gee teaches:
	control/UI software is configured to use the following equations in mathematically determining the dimension of the particles making up the sample material:
		
    PNG
    media_image2.png
    77
    631
    media_image2.png
    Greyscale
	wherein the particle are a porous powder packed in a cylindrical geometry of length L and cross-sectional area A at a porosity level ε, and wherein the pressure differential is represented by pressure drop                         
                            ∆
                            p
                        
                     across the sample material, then air flows through the sample with an average apparent flow speed ua given by ua = Q/A, where Q is the volume rate of flow; and wherein ua is small enough to ensure a lamellar flow where S is the total surface area of powder, Vs = (1 - ε)LA is the volume occupied by the solid powder, η the dynamic viscosity of air, and k1 is a tortuosity factor (Gee,§ 2. Theory behind standard Fisher sub-sieve sizer, page 3-5:  Gee teaches “the average speed of flow normal to the bed (                        
                            
                                
                                    u
                                
                            
                        
                    )is related to the pressure difference (                        
                            ∆
                            p
                        
                    ) across the powder bed thickness (L), dynamic viscosity of the fluid (η), powder surface area and density, and average tortuosity (τ) of the flow path.  Starting from the standard Poiseuille’s equation for laminar flow Carman and Kozeny derived such a relation [9-11].  Expressing the powder density in terms of its porosity or void fraction (ε) and the specific surface area in terms of an average spherical particle diameter (ds), the Carman-Kozeny equation in its standard form is written as:                           
                            
                                
                                    u
                                
                            
                            =
                             
                            
                                
                                    ∆
                                    p
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    72
                                    τ
                                    η
                                
                            
                            
                                
                                    
                                        
                                            ε
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    ε
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        (1)” (§ 2, 1st paragraph, eqn 1.  	
	a "spherical diameter" (dCK) of the sample, inversely proportional to SSA, is defined as follows: 
		
    PNG
    media_image3.png
    79
    640
    media_image3.png
    Greyscale

(Gee, § 2. Theory behind standard Fisher sub-sieve sizer, page 3-5:  Gee teaches “Solving eq. (1) one obtains the following expression for the average spherical particle size ds:
	                        
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                            =
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        C
                                    
                                    
                                        s
                                        a
                                        m
                                        p
                                        l
                                        e
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        A
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                        -
                                                        ε
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                3
                                            
                                        
                                    
                                
                            
                        
                       (2)
where intrinsic (geometry-independent) factors like tortuosity, fluid viscosity, etc. have been lumped into the pre-factor C1, A is the cross-section area of the sample, and                         
                            
                                
                                    C
                                
                                
                                    s
                                    a
                                    m
                                    p
                                    l
                                    e
                                
                            
                            =
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                     
                                    A
                                
                                
                                    ∆
                                    p
                                
                            
                        
                     is a measure of the flow conductance through the sample” (§ 2, page 4, 1st paragraph).  Equation 4 (§ 2 page 5) teaches                         
                            F
                            S
                            S
                            A
                            =
                             
                            
                                
                                    6
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            d
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     disclosing the inverse relationship between the spherical diameter and surface area).
	   It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by using the equations of Gee to solve for particle size because Gee teaches that these equations are effective in determining particle size.   

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Pat. No. 3,457,791 in view of Dubrow et al., “Determination of Specific Surface of Sieve-Size Powders” downloaded from https://pubs.acs.org/doi/pdf/10.1021/ac60098a040,  further in view of Chandler et al., U.S. Pat No. 4,864,845, in view of Lucas et al., U.S. Pug. No. 2017/0038782 A1, in view of Bradford et al., U.S. Pub. No. 2006/0108003 A1, and as evidenced by Ingle, “The Functionality and Design of Mass Air Flow Sensors,” downloaded from https://www.azosensors.com/article.aspx?ArticleID=1746.    

Regarding Independent Claim 13 Johnson teaches: 
	A system for determining particle size of a quantity of a sample material contained in a sample material holder, where the sample material is made up a plurality of the particles (Johnson, Abstract, col 2, line 45-60), the system comprising: 
	Johnson does not teach:
	an enclosure;
	Chandler teaches:
	an enclosure (Chandler, Fig 1, col 4 line 31-48:  Chandler teaches “The mass flow controllers and the pressure sensors are enclosed within a protective instrument box 40 which mates with a weather-tight cover (not shown) which fits over the front control panel 41” (col 4 line 37-39).
	    It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including an enclosure as disclosed by Chandler  in order to protect the system and reduce unwanted external stimuli.  
	Johnson does not teach:
	a pressure regulating subsystem contained within the enclosure for receiving a first pressurized airflow signal and regulating the first pressurized airflow signal to a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal, the second pressurized airflow signal configured to be input to a first end of the sample material holder; 
	Dubrow teaches:
	a pressure regulating subsystem contained within the [enclosure] for receiving a first pressurized airflow signal and regulating the first pressurized airflow signal to a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal, the second pressurized airflow signal configured to be input to a first end of the sample material holder (Dubrow, 2nd page, 1st col, 1st paragraph:  Dubrow teaches a “Air is introduced into the apparatus through a reducing valve at approximately 2-pound gage pressure” (2nd page, 1st col, 1st paragraph) disclosing “a first pressurized airflow signal” and a “standpipe, filled with water, serves to fix the pressure of the air at the point of introduction to the sample.  The excess pressure is released as bubbles escaping through the water” (2nd page, 1st col, 1st paragraph) disclosing “a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal” and “the second pressurized airflow signal configured to be input to a first end of the sample material holder”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including the using a first pressurized and second pressurized airflow as disclosed by Dubrow in order to provide an air permeability test with improved accuracy and precision (Dubrow, Abstract).
	Chandler teaches
	an enclosure (see above). 
	Johnson teaches:
	a pressure transducer for determining a pressure differential between the second pressurized airflow signal entering the sample material holder and a third pressurized airflow signal exiting the sample material holder (Johnson col 2 line 14-28:  Johnson teaches “a constant gas flow through the sample may be established and the pressure differential across the sample measured” (col 2 line 21-23) disclosing “determining a pressure differential between the second pressurized airflow signal and a third pressurized airflow signal exiting the sample material holder”).	
	Johnson does not teach:
	a computer; 
	control/user interface (UI) software operably associated with the computer; 
	Lucas teaches:
	a computer; 
	control/user interface (UI) software operably associated with the computer (Lucas, fig 3, ¶ 0035:  Lucas teaches “computing device 322 can be, for example, a laptop computer, a desktop computer, or a mobile device among other types of computing devices” (¶ 0032) and “memory 326 can also be located internal to another computing resource (e.g., enabling computer readable instructions to be downloaded over the Internet or another wired or wireless connection” (¶ 0035) where “computer readable instructions” reads on “Control/IU Software”).    
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including a computer as taught by Lucas because modern general purpose computers are well known to be effective in evaluating such types of mathematical algorithms.
	Johnson teaches:
	at least one mass airflow transducer for measuring at least one of the second or third pressurized airflow signals and obtaining a mass airflow value representative thereof (Johnson, col 5, line 39-58:  Johnson teaches “Conveniently the flow meter 114 may be of the heat transfer type” thereby disclosing a “mass airflow transducer” as mass air flow meters work on the principle that transferred heat is proportional to the mass of the air traveling over the heat source as evidenced by Ingle (2nd page 2nd paragraph)); 
	Johnson does not teach:
	a control module for communicating with the pressure switch and proportioning air valve to control air flow downstream;
	the control module further receiving voltage signals from the pressure transducer, mass airflow transducer, and mass airflow sensor
	the control module further interfacing with the computer and sending the values associated with the voltage signals for use by the control/UI software; and 
	Chandler teaches:
	a control module for communicating with the pressure switch and proportioning air valve to control air flow downstream (Chandler, fig 2, col 5 line 48-65:  Chandler teaches “to prevent damage to the sensors 48 during over pressure conditions, there are provided respective 3-way valves 49 to selectively remove the pressure sensors 48 from the gas supply and also to equalize the pressure across the pressure sensors” (col 5 line 48-52) and “pressure relief valves 50 to prevent an excessive pressure from being applied across each of the pressure sensors 48” (col 5 line 60-65) disclosing “a pressure switch” and an “air valve” designed to “control air flow downstream”).  
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including protecting downstream components as disclosed by Chandler in order to prevent damage to components of the system.  
	Chandler teaches:
	the control module further receiving voltage signals from the pressure transducer, mass airflow transducer, and mass airflow sensor;
	the control module further interfacing with the computer and sending the values associated with the voltage signals for use by the control/UI software (Chandler, fig 3, fig 7:  Fig 7 depicts the circuitry of the instrument control unit 54 showing the voltage signals from the pressure sensors 48 and mass flow controllers 46 to microprocessor 80.  Instrument control unit 54 is interfaced with “the computer” 23 of fig 3 which would inherently use software).
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including a control module and computer as taught by Chandler because modern general purpose computers are well known to be effective in evaluating the types of mathematical algorithms disclosed by Johnson.
	Chandler teaches mass flow controller which contains a mass flow sensor (col 5 line 4-15) however Chandler does not teach two airflow sensors, “a mass airflow transducer and mass airflow sensor”
	Bradford teaches:
	“a [mass] airflow transducer and [mass] airflow sensor” (Bradford, Abstract, fig 3, ¶ 0021-¶ 0022:  Bradford teaches “A fluid leakage monitoring method and system comprising an electronic control, a sensor to monitor fluid inflow to a point of use, a sensor to monitor fluid outflow from a point of use, and a shut off valve” (Abstract)).  
 	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including two air flow sensors as disclosed by Bradford in order to provide a system that indicates when abnormalities between the input flow and the output flow are indicated.  
	Johnson teaches:
	a device containing the control/UI software for using both the mass airflow value and pressure differential values associated with airflow through the sample material, and mathematically determining a dimension of the particles making up the sample material (Johnson, Abstract, col 1 line 49-col 2 line 28:  Johnson teaches “permeability tests are based on the following mathematical relationship known as the Kozeny-Carman equation” (col 1 line 49-55) where “µ, K, L, ρ, and ε are constant” leaving “the surface area S a direct function of the differential pressure and the gas flow velocity which the testing instrument is designed to measure” (col 2 line 7-10) where the surface area “may be converted to actual particle size after the instrument has been calibrated in a known manner” (col 2 line 25-28)). 
	Johnson fails to explicitly disclose the use of “control/UI software” module for performing the calculations.  However, it would have been obvious to use a modern general purpose computer which inherently contains software, to perform the calculation of Johnson because modern general purpose computers are well known to be effective in evaluating such types of mathematical algorithms.

Regarding claim 14 Johnson does not teach:
	the pressure regulating subsystem includes a manual air inlet pressure regulator switch settable to a pressurized air level of between 1 psi - 2 psi.  
	Dubrow teaches:
	the pressure regulating subsystem includes a manual air inlet pressure regulator switch settable to a pressurized air level of between 1 psi - 2 psi (Dubrow, fig 3, 2nd page, 1st col, 1st paragraph:  Dubrow teaches “Air is introduced into the apparatus through a reducing value at approximately 2-pound gage pressure” (2nd page, 1st col, 1st paragraph) thereby disclosing “the pressure regulating subsystem includes a manual air inlet pressure regulator switch settable to a pressurized air level of between 1 psi - 2 psi”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including the using a first pressurized airflow as disclosed by Dubrow in order to provide an air permeability test with improved accuracy and precision (Dubrow, Abstract).

Regarding claim 15 Johnson does not teach:
	the pressure regulating subsystem further includes an electronic low flow pressure regulating transducer responsive to the output from the manual pressure regulator, for using the 1 psi - 2 psi pressurized air level to create the third pressurized airflow signal.  
	Chandler teaches:
	the pressure regulating subsystem further includes an electronic low flow pressure regulating transducer responsive to the output from the manual pressure regulator, (Chandler, fig 2. col 4 line 49-63:  Chandler teaches “To provide a relatively constant pressure supply of gas, the gas flow from the tank 21 through a two-stage pressure regulator 42 which can supply a system pressure of anywhere from 0-150 psi” (col 4 line 51-55) disclosing ´”an electronic low flow pressure regulating transducer responsive to the output from the manual pressure regulator”).
	   It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including adjusting the pressure as disclosed by Chandler  in order control the pressure entering the sample material.   
	Dubrow teaches:
	for using the 1 psi - 2 psi pressurized air level to create the third pressurized airflow signal (Dubrow, 2nd page, 1st col, 1st paragraph:  Dubrow teaches a “Air is introduced into the apparatus through a reducing valve at approximately 2-pound gage pressure” (2nd page, 1st col, 1st paragraph) disclosing “the 1 psi - 2 psi pressurized air level” and a “standpipe, filled with water, serves to fix the pressure of the air at the point of introduction to the sample.  The excess pressure is released as bubbles escaping through the water” (2nd page, 1st col, 1st paragraph) disclosing creating “the third pressurized airflow signal”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including the using a first pressurized and second pressurized airflow as disclosed by Dubrow in order to provide an air permeability test with improved accuracy and precision (Dubrow, Abstract). 
	
Regarding claim 16 Johnson does not teach:
	the third pressurized airflow signal comprises a 50g/cm2 airflow output entering the sample material holder.
	Chandler teaches:
	the third pressurized airflow signal comprises a 50g/cm2 airflow output entering the sample material holder (Chandler, fig 2. col 4 line 49-63:  Chandler teaches “To provide a relatively constant pressure supply of gas, the gas flow from the tank 21 through a two-stage pressure regulator 42 which can supply a system pressure of anywhere from 0-150 psi” (col 4 line 51-55) disclosing “the third pressurized airflow signal comprises a 50g/cm2 airflow output entering the sample material holder” as “50g/cm2” is within the “0-150 psi” range).  
	   It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including adjusting the pressure as disclosed by Chandler  in order control the pressure entering the sample material.   

Regarding claim 17 Johnson does not teach:
	an additional mass airflow sensor for sensing the other one of the second or third pressurized airflow signals and providing an indication thereof to the control module.  
	Bradford teaches:
	an additional mass airflow sensor for sensing the other one of the second or third pressurized airflow signals and providing an indication thereof to the control module (Bradford, Abstract, fig 3, ¶ 0021-¶ 0024:  Bradford teaches “A fluid leakage monitoring method and system comprising an electronic control, a sensor to monitor fluid inflow to a point of use, a sensor to monitor fluid outflow from a point of use, and a shut off valve” (Abstract) where “point of use” discloses “the sample material holder.”  Bradford teaches “The computer circuitry 40 simulates the capacitor-resistor configuration of sub-circuit 39 and utilizes the flow chart of fig 5, where: V1~voltage from inflow transducer 23  V2~voltage from outflow transducer 35 disclosing “an additional mass airflow sensor for sensing the other one of the second or third pressurized airflow signals and providing an indication thereof to the control module”).
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including two air flow sensors as disclosed by Bradford in order to provide a system that indicates when abnormalities between the input flow and the output flow are indicated.  

Regarding claim 18 Johnson does not teach:
	a controller; 
	an Input/Output (1/O) subsystem in communication with the controller; 
	a connection interface allowing communication with hardware containing control/UI software; 
	an analog input; and 
	an analog output.  
	Chandler teaches:
	a controller (Chandler, fig 2, Instrument control unit 54); 
	an Input/Output (1/O) subsystem in communication with the controller (Chandler, fig 2:  Fig 2 depicts an “Instrument Control Unit” 54 which receives input and output from different components in addition to outputting the information to “microprocessor” 23).  
	a connection interface allowing communication with hardware containing control/UI software (Chandler, fig 2, col 6 line 63-col 7 line 51:  Chandler teaches “For executing user supplied programs, the microcomputer 23 has a CMOS random access memory 62 that is loaded with the user supplied program” (col 7 line 3-5) disclosing the CMOS random access memory as “hardware containing control/UI software” where the CMOS random access memory is part of the Micro-computer 23 as depicted in fig 2). 
	  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by using a modern general purpose computer with a control unit and input/output system as taught by Chandler because general purpose computer systems are well known to collect and manipulate data.  
	Lucas teaches:
	an analog input; and 
	an analog output (Lucas, fig 1, fig 3, ¶ 0021, ¶ 0032-¶ 0033, ¶ 0037:  Lucas teaches “Fig 3 illustrates a system 320 including operating analog/digital input architecture having programmable analog output mode in accordance with one or more embodiments of the present disclosure” (¶ 0032) where “apparatus 300 may be analogous to the apparatus 100” (of fig 1) (¶ 0037) where “apparatus 100 can be a controller” (¶ 0021) thereby disclosing “an analog input and an analog output”). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including in the architecture of the system, analog input and outputs as analog signals provide a more accurate representation of a physical phenomena.  

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 12 above and is therefore rejected on the same premise.

Regarding Independent claim 20 Johnson teaches:
	A method for determining particle size of a quantity of a sample material contained in a sample material holder, where the sample material is made up a plurality of the particles (Johnson, Abstract, col 2, line 45-60), the method comprising: 
	Johnson does not teach:
	receiving a first pressurized airflow at a first pressure level from an external air source; 	regulating the pressurized airflow signal down to a second pressure level less than the first pressure level, to create a second pressurized airflow; 
	directing the second pressurized airflow into a first end of the sample material holder; 
	Dubrow teaches:
	receiving a first pressurized airflow at a first pressure level from an external air source; 	regulating the pressurized airflow signal down to a second pressure level less than the first pressure level, to create a second pressurized airflow; 
	directing the second pressurized airflow into a first end of the sample material holder (Dubrow, 2nd page, 1st col, 1st paragraph:  Dubrow teaches a “Air is introduced into the apparatus through a reducing valve at approximately 2-pound gage pressure” (2nd page, 1st col, 1st paragraph) disclosing “a first pressurized airflow signal” and a “standpipe, filled with water, serves to fix the pressure of the air at the point of introduction to the sample.  The excess pressure is released as bubbles escaping through the water” (2nd page, 1st col, 1st paragraph) disclosing “a second pressurized airflow signal having a pressure lower than the first pressurized airflow signal” and “the second pressurized airflow signal configured to be input to a first end of the sample material holder”); 
	receiving a third pressurized airflow leaving the sample material holder (Dubrow, fig 3, 2nd page, 1st col, 1st paragraph:  Dubrow teaches “After leaving the sample tube, the air is divided along two paths: through an air resistance tube, and into a water manometer” (2nd page, 1st col, 1st paragraph) where the “water manometer” measures the pressure of the air flow leaving the sample thereby disclosing “a third pressurized airflow signal exiting the sample material holder”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the particle size of a powdered material as taught by Johnson by including the using a first pressurized, second pressurized, and third pressurized airflow as disclosed by Dubrow in order to provide an air permeability test with improved accuracy and precision (Dubrow, Abstract). 
	Johnson teaches:
	determining a pressure differential between the second and third pressurized airflows (Johnson col 2 line 14-28:  Johnson teaches “a constant gas flow through the sample may be established and the pressure differential across the sample measured” (col 2 line 21-23) disclosing “determining a pressure differential between the second and third pressurized airflows”).	
	measuring mass flow rate entering and exiting the sample material holder (Johnson, col 5, line 39-58:  Johnson teaches “Conveniently the flow meter 114 may be of the heat transfer type” thereby disclosing a “mass airflow transducer” as mass air flow meters work on the principle that transferred heat is proportional to the mass of the air traveling over the heat source as evidenced by Ingle (2nd page 2nd paragraph)). 
	using the pressure differential in conjunction with the mass flow rate, determining a dimension of the particles making up the sample material (Johnson, Abstract, col 1 line 49-col 2 line 28:  Johnson teaches “permeability tests are based on the following mathematical relationship known as the Kozeny-Carman equation” (col 1 line 49-55) where “µ, K, L, ρ, and ε are constant” leaving “the surface area S a direct function of the differential pressure and the gas flow velocity which the testing instrument is designed to measure” (col 2 line 7-10) where the surface area “may be converted to actual particle size after the instrument has been calibrated in a known manner” (col 2 line 25-28)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lander et al., U.S. Pub. No. 2015/0355158 A1, teaches analyzing sediment including grain size of sedimentary rocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865         

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/8/2022